Order, entered on June 5, 1963, denying motion to dismiss complaint, unanimously reversed on the law, with $20 costs and disbursements to appellant and motion to dismiss granted, with $10 costs, with leave to plaintiff to serve an amended complaint within 20 days after service of a copy of the order entered herein with notice of entry. The complaint attempts to state a cause of action for breach of an agreement to supervise and manage plaintiff’s portfolio of stocks. The breach is stated to be defendant’s negligent performance and failure to perform the agreement. The allegations are scarcely more than is stated above. While the Civil Practice Law and Rules allows greater liberty in pleading ultimate facts (3013) than was hitherto the rule and consequently motions of this character are to be discouraged, the complaint herein is so barren of facts that it is impossible to determine which transactions out of a great number plaintiff complains about and, hence, admits only of a perfunctory, and possibly incorrect, answer. Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.